Citation Nr: 1619153	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for a generalized anxiety disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1973 until December 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania, which denied an evaluation in excess of 50 percent for a generalized anxiety disorder and TDIU.

In October 2015, the Board remanded the claims for additional evidentiary development.  In November 2015, the RO obtained and associated additional VA treatment records with the claims file.  In December 2015, the Veteran was scheduled for a new VA psychiatric examination.  In January 2016, the RO issued a supplement statement of the case once again denying the claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDINGS OF FACT

1. The Veteran's generalized anxiety disorder is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. The Veteran is service-connected for generalized anxiety disorder, rated 50 percent disabling, with a combined disability rating of 50 percent.

3. The Veteran's service-connected disabilities do not preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9400 (2015).

2. The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in a September 2012 letter.  Specifically, the letter advised the Veteran of the evidentiary requirements for claims concerning increased rating and TDIU.  The letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Veteran does not assert prejudice from any notification deficiency, and none is identified by the Board.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In conclusion, the duty to notify was met. 

VA's duty to assist the Veteran in the development of his claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, personnel records, and VA medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claims adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In December 2011, October 2012, and December 2015, the Veteran was afforded VA examinations for his general anxiety disorder.  While the latter examination report was on an initial PTSD evaluation form, it noted the correct service-connected diagnosis and contained a listing of exhibited symptoms and commented on the effect of service-connected psychiatric disability on occupational functioning.  The above examination reports include responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Increased Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's generalized anxiety disorder is rated under 38 C.F.R. § 4.130, DC 9400 according to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9400.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The December 2011 VA examination report included a diagnosis of generalized anxiety disorder resulting in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that, although he was not married, he was in a long-term relationship with his girlfriend since 1989 and that they had two children together, both of whom were disabled.  The Veteran stated that he was disabled due to a work-related back injury, which affected his activities.  He shared that he continued to have difficulty with his sleep due to his ongoing worry and anxiety, and that he worried about his disabled son, finances, food, car, and other bills.  The examiner remarked that the Veteran had extremely limited interpersonal relationships and depended on his wife to carry out various day-to-day activities, although he was independent in his own activities of daily living.  The examiner noted that he exhibited symptoms of depressed mood; anxiety; panic attacks weekly or less; chronic sleep impairment; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation or mood; difficulty establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or a work like setting.  At the examination, the Veteran's mood was anxious but not irritable, and he was cooperative and verbal, with constricted but appropriate affect.  He had fair concentration, attention span, memory, abstract thinking, judgment, and insight.  He was oriented to person, place, and time, and was coherent, relevant, and goal-directed.  He did not have any suicidal or homicidal ideation and denied visual and auditory hallucinations.

The October 2012 VA examination report reflected that the Veteran had been drinking increasing amounts of alcohol in order to become intoxicated, but that the Veteran reported that his alcohol consumption was independent of his depressed mood.  He had a GAF of 60, and he stated that his alcohol, not his depressed mood, affected his social and family relationships.  The examiner noted that he exhibited symptoms of depressed mood, chronic sleep impairment, flattened effect, and impaired judgment.  The examiner opined that he had occupational and social impairment due to mild and transient symptoms which decrease work efficiency.

VA treatment records in April 2014 showed that the Veteran complained of anxiety and "feeling on edge."  He denied having panic attacks and had no significant clinical depression.  The physician found that overall his anxiety levels had improved and that his living situation was stable.  During his examination, the physician found that the Veteran was alert, oriented in three spheres, casually dressed with good personal hygiene.  His mood was mild to moderately nervous with constricted affect, but his speech was normal in rate and rhythm and he was goal-directed.  There was no psychotic symptoms or manic or hypomanic behaviors, and his long-term memory was adequate although his short-term memory was disturbed.  His judgment was fair, and his insight was fair to poor.  The examiner assessed him with generalized anxiety disorder with alcohol dependence, in remission, with a GAF score of 60.

VA treatment records in November 2014 revealed that the Veteran had escalating memory disturbances, such as forgetting recent activities like getting a flu shot, and he complained of being "jittery, keyed up, and nervous."  During his examination, the physician found that the Veteran was alert, oriented in three spheres, and casually dressed, with fair to good personal hygiene.  He was mildly nervous, and his affect was congruent to his mood, although his judgment and insight were fair.  He was normal in speech and coherent in ideations, and had no psychotic symptoms, and no suicidal or homicidal thoughts.  In addition, his long-term memory appeared adequate, although his short-term memory was disturbed.  The examiner assessed him with generalized anxiety disorder and mild neurocognitive disorder, unspecified.

In October 2015, VA treatment records reflected that the Veteran had a better capacity for controlling his anxiety and had no recurrence of panic attacks.  He had no significant clinical depression, although he worried about family matters.  During his examination, the Veteran was alert, oriented in three spheres, casually dressed, normal in speech, and he had good personal hygiene, euthymic mood, appropriate affect, goal-directed ideations, no psychotic symptoms, no suicidal or homicidal thoughts, intact long-term memory, short-term memory disturbance, and fair judgment and insight.

The December 2015 VA examiner diagnosed the Veteran with generalized anxiety disorder, and noted that he was also diagnosed with herniated discs in his back, as well as hernia.  The Veteran reported that he could not work mainly due to his physical problems, and that because he could not work, his nonservice-connected injuries were causing him increased anxiety at times.  The examiner found that he had occupational and social impairment with reduced reliability and productivity.  The Veteran stated that he lived with his girlfriend and their two children, all of whom were disabled.  He remarked that he did not "get out so much" during colder weather, that most of his friends were deceased, and that he spent his time reading and cleaning his house.  He took care of the car and occasionally went out to lunch.  The examiner found that the Veteran exhibited symptoms of anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting; and difficulty in establishing and maintaining effective work and social relationships.  During his examination, the Veteran was alert and oriented in three spheres, his mood was fair, and his affect was full range, although he reported reduced concentration.  He demonstrated good memory for recent and remote events, and he was neatly dressed and groomed.  Moreover, the Veteran indicated he was stressed because of his girlfriend's medical disabilities and his financial situation, and that he was seeking increased compensation because of his financial need, not because his symptoms had worsened.

The evidence indicates that the symptoms of the Veteran's general anxiety disorder most closely approximate those listed in the criteria for a 50 percent disability rating.

The December 2011 VA examination revealed that the Veteran had difficulty sleeping due to his ongoing worry and anxiety over his disabled son, his finances, food, car, and other bills.  While the Veteran had extremely limited interpersonal relationships, he had had a good relationship with his girlfriend, whom he has been dating since 1989, and his two children, for whom he is responsible.  Although he exhibited symptoms of depression, anxiety, panic attacks, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, he was cooperative and verbal, with fair concentration, attention span, memory, abstract thinking, judgment, and insight.  He did not have any suicidal or homicidal ideation and denied visual or auditory hallucinations.

Likewise, at the October 2012 VA examination, the Veteran exhibited symptoms of depression, chronic sleep impairment, flattened effect, and impaired judgment.  However, he stated that his alcohol, not his depressed mood, affected his social and family relationships.  In addition, VA treatment records from April 2014 to October 2015 reveal that while the Veteran still complained of anxiety, he did not have panic attacks or clinical depression.  To the contrary, the records indicate that his overall anxiety levels had improved and that he had a better capacity for controlling his anxiety.  He had fair judgment and insight, he was well-groomed, and he did not experience psychotic symptoms, hallucinations, or suicidal or homicidal ideations. 

Further, at his December 2015 VA examination, the Veteran stated that his physical problems, which prevented him from working, were causing him to have increased anxiety.  While he exhibited symptoms of anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships, he did not exhibit suicidal ideation, obsessive rituals, near-continuous panic attacks or depression, impaired impulse control, or neglect of personal hygiene.  Moreover, the Veteran stated that he had filed for an increased rating not because his symptoms had worsened, but because he needed money.

The Veteran's GAF scores of 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, are consistent with symptoms that most closely approximate the criteria for a 50 percent rating under DC 9400.  While the Veteran has difficulty maintaining effective work and social relationships, and has exhibited short-term memory problems and impaired judgment, he maintains a good relationship with his family and is in better control of his anxiety, such that he no longer experiences panic attacks.  In addition, he did not experience most of the symptoms listed in the criteria for a 70 percent rating.  Hence, it cannot be found that he had most of the symptoms that would warrant a 70 percent rating under DC 9400 for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.130, DC 9400.     

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  Thus, the claim for an evaluation in excess of 50 percent for generalized anxiety disorder must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected generalized anxiety disorder.  DC 9400 provides a rating based upon the extent to which all psychiatric symptoms impact occupational and social functioning.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected generalized anxiety disorder during the claim period.  The Veteran has never been hospitalized during the claim period due to his service-connected generalized anxiety disorder and nor does he claim that his service-connected disability is the reason for his unemployability.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

III. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for generalized anxiety disorder, rated as 50 percent disabling.  His combined disability rating is 50 percent.  Hence, he does not meet the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a).

In any event, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension Services (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, the Board must determine whether the evidence shows that the Veteran's service-connected disabilities, alone, preclude gainful employment consistent with his education and occupational experience at any time during the claim period.

The evidence of record reveals that the Veteran obtained his high school diploma and worked as a truck driver, in a factory, at a pool company, as a security guard, and as a maintenance worker.  He has been unemployed since April 2000, when he injured his back in a work-related incident.  

The December 2011 VA examiner found that the Veteran had fair concentration, attention span, memory, abstract thinking, judgment, and insight.  The October 2012 VA examiner noted that he did not have impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, or panic attacks.  

In an October 2013 statement in support of the claim, the Veteran stated that "most of [his] physical injuries are nonservice-connected, even though these problems would make [him] "unemployable."  However, he also reported that the only problem he had were "bad nerves" and high anxiety.

VA treatment records from April 2014 to October 2015 reveal that the Veteran's overall anxiety levels had improved and that he had a better capacity for controlling his anxiety.  He had fair judgment and insight, was well-groomed, and he did not experience psychotic symptoms, hallucinations, or suicidal or homicidal ideations.  

In addition, the December 2015 VA examination report indicated that the Veteran was stressed because of his girlfriend's medical disabilities and his financial situation.  He reported that he was filing for increased compensation because of his financial need, not because his symptoms had increased.  The Veteran also remarked that he could not work mainly due to his physical problems, and that his nonservice-connected disabilities were causing him to have increased anxiety at times because he could not work.  Nevertheless, the Veteran stated that it was difficult to concentrate due to his feelings of anxiety, which impacted his ability to work.

In March 2016, the Veteran submitted a letter stating that he was unemployable due to herniated discs in his back, bad knees, carpal tunnel syndrome, and his service-connected psychiatric disability. 

Overall, although the Veteran contends that his generalized anxiety disorder has contributed to his inability to work, he has identified numerous other nonservice-connected disabilities that have impacted his ability to secure and follow substantially gainful employment.  The Board can only consider the effect his service-connected disability has on his ability to work.  While the record indicates that the Veteran continues to have anxiety, the Veteran has gained control over it, such that he no longer has panic attacks.  His psychiatric disability undoubtedly affects his occupational capabilities and this is reflected in the relatively high 50 percent rating that is in effect for generalized anxiety disorder.  However, the exhibited psychiatric symptoms result in at most moderate interference with employment capability.  No medical provider has estimated that psychiatric disability results in total industrial incapacity or that this level of impairment is even approximated.

Based on a review of the entire evidence of record, to include the lay statements of the Veteran and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected generalized anxiety disorder is of such severity so as to preclude all substantially gainful employment.  For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to an evaluation in excess of 50 percent for a generalized anxiety disorder is denied.

Entitlement to a TDIU is denied.




____________________________________________
THOMAS H. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


